DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims 
Claims 1-25, filed October 13, 2020, are presently pending in this application. 
Claim 11 was previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant’s argument’s persuasively point out where in the instant specification support for the claimed limitations can be found, thus the rejection under 35 U.S.C. 112(a) is hereby withdrawn.  
Claims 1-2, 9, and 21-22 were previously rejected under 35 U.S.C. 103 as being unpatentable over Leevy et al. (U.S. Pub. No. 2015/0047724). Claims 3 and 6-7 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Leevy (U.S. Patent No. 10,632,271). Applicant’s arguments regarding the prior art rejections were not persuasive, thus the prior art rejections have been maintained, see below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leevy et al. (U.S. Pub. No. 2015/0047724; hereinafter: “Leevy’724”).
Regarding Claim 1, Leevy’724 discloses a fluid manifold assembly comprising: a manifold assembly (100; Fig 1a-1c, 2a-2d) comprising a housing (102; Fig. 2a) having an inlet opening (106; Fig. 2a, 3c-3d) and an outlet opening (110; Fig. 2a, 4); a plurality of chambers (104; Fig. 1a, 2a), each chamber having a chamber opening (A, Fig. A annotated below; ¶¶ 0039-0050; Fig. 1a, 2a, 3a); a plurality of conduits (206, 300; Fig. 2b, 3a-3d) putting the chambers in fluid communication with the inlet opening and the outlet opening (¶¶ 0043-0056); a bottom plate (112; Fig. 1b, 1c, 2d, 7) extending beneath each of the chambers [at B, Fig. A annotated below; Fig. 1b, 1c, 2d, 7; ¶¶ 0044-0045, 0065; Examiner notes: Applicant utilizes the directional term “beneath” without establishing the directionality of the specific element or assembly, respectively.  Broadest reasonable interpretation is therefore applied, in this case the Leevy’724 discloses element 112 (“base”) as extending away from the chamber at least at B (Fig. A annotated below).]; and a manifold attachment assembly (“adhesive” or “plastic welding” ¶ 0048); and a staging dock (500, 504; Fig. 5) comprising: a base (504; Fig. 5); a staging dock anesthesia inlet (A, Fig. B annotated below); a staging dock anesthesia outlet (B, Fig. B annotated below) receivable by the inlet opening of the manifold assembly (¶ 0047) and including a valve (¶ 0068); a staging dock exhaust inlet (C, Fig. B annotated below) receivable by the outlet opening of the manifold assembly (¶¶ 0039-0050); a staging dock exhaust outlet (D, Fig. B annotated below); and a staging dock attachment assembly (500; Fig. 5) releasably attachable to the manifold attachment assembly (¶ 0058).

    PNG
    media_image1.png
    471
    685
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 1a of Leevy’724.


    PNG
    media_image2.png
    483
    768
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 2a of Leevy’724.
Leevy’724 does not explicitly disclose the fluid manifold assembly wherein the staging dock anesthesia inlet, staging dock anesthesia outlet, staging dock exhaust inlet, staging dock exhaust outlet, and valve are elements of the staging dock.  

Regarding Claim 2, the modified device of Leevy’724 discloses the fluid manifold assembly further comprising a plurality of baffles (See Leevy’724: 902; Fig. 9) releasably secured to the manifold assembly housing, each baffle positioned between adjacent chamber openings (See Leevy’724: Fig. 9; ¶ 0066).
Regarding Claim 9, the modified device of Leevy’724 discloses the fluid manifold assembly wherein the staging dock attachment assembly comprises a pair of magnets (See Leevy’724: 0058; Fig. 5). 

Regarding Claim 21, Leevy’724 discloses a fluid manifold assembly comprising:  a housing (102; Fig. 2a) having an inlet opening (106; Fig. 2a, 3c-3d), an inlet conduit (300; Fig. 3a-3d) in fluid communication with the inlet opening (Fig. 3a-3d; ¶¶ 0051-0053), a plurality of chamber inlet conduits (400; Fig. 2b, 3d) in fluid communication with the inlet conduit (¶¶ 0048-0053), an outlet opening (110; Fig. 2a, 4), an outlet conduit (206; Fig. 2b) in fluid communication with the outlet opening (¶¶ 0039-0045), and a plurality of chamber outlet conduits (114; Fig. 2b, 2d) in fluid communication with the outlet conduit (¶¶ 0039-0045); a plurality of chambers (104; Fig. 1a, 2a), each chamber including a chamber inlet (A, Fig. C annotated below ) at a top of the chamber (Fig. 2b) and in fluid communication with one of the chamber inlet conduits (Fig. 2b; ¶¶ 0039-0045), a chamber opening (A, Fig. A annotated above; ¶¶ 0039-0050; Fig. 1a, 2a, 3a), and a pair of chamber outlets (114; Fig. 2b; ¶¶ 0044-0045), each chamber outlet positioned on one side (B, Fig. C annotated below) and at a bottom of the chamber (C, Fig. C annotated below) and 

    PNG
    media_image3.png
    422
    499
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 2b of Leevy’724.

    PNG
    media_image4.png
    354
    479
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 2a of Leevy’724.
Leevy’724 does not explicitly disclose the fluid manifold assembly wherein the anesthesia inlet, manifold outlet, exhaust inlet, exhaust outlet, and valve are elements of the staging dock.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange the anesthesia inlet, manifold outlet, exhaust inlet, exhaust outlet, and valve as elements of the staging dock, for the purpose of providing metered gas to the plurality of chambers, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding Claim 22, the modified device of Leevy’724 discloses the fluid manifold assembly further comprising a manifold block (202; Fig. 2a, 2b, 4) received in the housing, wherein the inlet opening, the inlet conduit the outlet opening, the outlet conduit, the chamber inlet conduits, and the chamber outlet conduits comprise bores extending through at least a portion of the manifold block (¶¶ 0047-0049, 0057, 0061).

Claims 3 and 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Leevy’724 as applied to claim 1 above, and further in view of Leevy (U.S. Patent No. 10,632,271; hereinafter: “Leevy’271”).
Regarding Claim 3, the modified device of Leevy’724 discloses the fluid manifold assembly, shown above. 
The modified device of Leevy’724 does not specifically disclose the fluid manifold assembly wherein the bottom plate extends outwardly from the manifold assembly to form a staging tray.
Leevy’271 teaches a versatile subject bed comprising an interchangeable manifold (102a; Fig. 2) having a bottom plate [104, 114; Fig. 2; Examiner notes: Leevy’271 discloses the bottom plate having a base (104; Fig. 2) and a bed surface 110; Fig. 2).] extending beneath a chamber (200; Fig. 2), wherein the bottom plate extends outwardly from the manifold to form a staging tray for the purpose of facilitating optical imaging of the subject from below the bottom plate (col 6, ln 23-26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the fluid manifold assembly of Leevy’724 to include the bottom plate extending outwardly from the manifold assembly to form the staging tray as taught by Leevy’271 for the purpose of facilitating optical imaging of the subject from below the bottom plate (See Leevy’271: col 6, ln 23-26). 
Regarding Claim 6, the modified device of Leevy’724 discloses the fluid manifold assembly further comprising a plurality of slots (See Leevy’724: 900; Fig. 9) formed in a front surface (See Leevy’724: Fig. 9) of the manifold assembly housing, each slot configured to receive one of the baffles (See Leevy’724: Fig. 9; ¶ 0066).
Regarding Claim 7, the modified device of Leevy’724 discloses the fluid manifold assembly wherein the manifold assembly includes four baffles (Fig. 2a, 9; ¶ 0066; Examiner . 

Allowable Subject Matter
Claims 4-5, 8, 10-20, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose each baffle positioned between and abutting each pin of one of the pairs of pins, as recited in claim 4.
Prior art does not disclose a pair of handles secured to a top surface of the bottom plate, as recited in claim 5.
Prior art does not disclose the staging dock including a pair of retractable pins extendable downwardly from the base, as recited in claim 8.
Prior art does not disclose a plurality of fiducial elements specifically positioned along the manifold assembly above the chambers, as recited in claim 10.  Claim 11 would be allowable based on its dependency to claim 10. 
Prior art does not disclose the staging assembly further comprising a posing station as recited in claim 12. Claims 13-14 would be allowable based on its dependency to claim 12.
Prior art does not disclose the staging assembly comprising the specific valve as recited in claim 15. Claims 16-20 would be allowable based on its dependency to claim 15.
Prior art does not disclose the staging assembly further comprising a plurality of plugs, one of the plugs being inserted into an end of each of the inlet conduit, the outlet conduit, and the chamber inlet conduits, as recited in claim 23. Claims 24-25 would be allowable based on its dependency to claim 23.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed October 13, 2020, with respect to Applicant’s specification having support for the fiducial elements are formed of a non-fluorescent radiolucent material as recited in claim 11 in paragraphs 0028-0029, wherein all of the elements of staging assembly 10 may be black, non- reflective, and/or non-fluorescent, including radiolucent thermoplastic, such as polyoxymethylene, has been fully considered and are persuasive.  The rejection of claim 11 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant's arguments filed October 13, 2020 regarding the previous prior art rejections have been fully considered but they are not persuasive. Applicant asserts that Leevy’724 fails to disclose or suggest the staging dock attachment assembly releasably attachable to the manifold attachment assembly, Pg. 8-9.  Specifically, that the magnets 500 of Leevy’724 do not secure the staging dock attachment to a manifold assembly, but in contrast, attach body member 102 to plate 504. Examiner respectfully disagrees. Applicant basis for Leevy’724 deficiency is based on the recited “staging dock attachment assembly releasably attachable to the manifold attachment assembly” definitely requiring the staging dock attachment assembly being directly connected to the manifold attachment assembly by some, unclaimed, releasable means.  However, the recited structure in independent claim 1 requires the manifold assembly to comprise the manifold attachment assembly and requires the staging docket to comprise the staging dock attachment assembly, such that the “staging dock attachment assembly releasably attachable to the manifold attachment assembly”.  Thus, if the manifold assembly [(100; Fig 1a-1c, 2a-2d) comprising the housing (102; Fig. 2a) and the manifold attachment assembly (“adhesive” or “plastic welding”; ¶ 0048)] is releasably attachable to the staging dock [(500, 504; Fig. 5) comprising: a base (504; Fig. 5)], by some releasable means (magnets 500; Fig. 5); then, the claim limitations have been met. Because when the manifold assembly is not attached to the staging dock, the manifold attachment assembly is likewise not attached to staging dock attachment assembly. Put other way, the claim does not recite structural limitations that associate the manifold attachment assembly with the staging dock attachment assembly .
Similar rational is applied to independent claim 21. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.S.R/Examiner, Art Unit 3785                                                                                                                                                                                                        /KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785